F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            DEC 30 2003
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    PATRICIA A. FIELDS,

                Plaintiff-Appellant,

    v.                                                    No. 03-7031
                                                    (D.C. No. 02-CV-363-P)
    JO ANNE B. BARNHART,                                  (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before O’BRIEN and BALDOCK , Circuit Judges, and              BRORBY , Senior Circuit
Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff seeks review of the district court’s judgment affirming the

Commissioner’s denial of her application for social security disability and

supplemental security income benefits. We have jurisdiction, and we affirm.

“Our review is limited to determining whether the agency’s findings are supported

by substantial evidence and whether the correct legal standards were applied.”

Rutledge v. Apfel , 230 F.3d 1172, 1174 (10th Cir. 2000).

       Plaintiff filed for benefits in December of 1998 alleging she became

disabled on November 18, 1998, due to back, chest, and leg pain, glaucoma, and

breathing problems. She was born in 1949, completed the tenth grade in school,

and later earned a GED. She also attended school to become a nursing assistant;

most of her work experience has been as a nurse’s aide or home health provider.

       After considering the medical evidence, the ALJ determined, at step two of

the sequential evaluation process, that none of plaintiff’s alleged impairments,

either singly or in combination, constituted a severe impairment as defined by the

regulations. See 20 C.F.R. §§ 404.1521(a), 416.921(a). (“An impairment or

combination of impairments is not severe if it does not significantly limit your

physical or mental ability to do basic work activities.”) At step two, it is the

plaintiff’s burden to demonstrate an impairment that significantly limits her

ability to do basic work activities.   See Bowen v. Yuckert , 482 U.S. 137, 146 n.5

(1987). The step-two severity determination is based on medical factors alone,


                                            -2-
and “does not include consideration of such vocational factors as age, education,

and work experience.”     Williams v. Bowen , 844 F.2d 748, 750 (10th Cir. 1988).

        On appeal plaintiff raises the same issues she raised in district court. First,

she contends the ALJ failed to adequately develop a complete record. Next, she

argues the ALJ erred in his step two determination that she does not have a severe

impairment with regard to her back. Finally, plaintiff claims the ALJ erred in

failing to consider her obesity and its impact on her ability to work. Aplt. Br.

at 9.

        In her first assignment of error, although plaintiff argues that the ALJ

“committed reversible error at step four of the five-step process,”    id. at 10, this

case was decided at step two. Thus her recitation of the step-four requirements is

irrelevant.

        Plaintiff also claims to suffer from a severe mental impairment and argues

that a consultative mental examination should have been obtained. The only

evidence offered in support of this alleged mental impairment, however, came

from plaintiff’s counselor in the form of two letters, a “form” medical source

statement, and the counselor’s hearing testimony. Plaintiff concedes that the

counselor is not a “‘licensed treating source.’”     Id. at 12. See also 20 C.F.R.

§§ 404.1513(a);416.913(a) (defining acceptable medical sources); 404.1527;

416.927 (explaining process of evaluating opinion evidence). The ALJ


                                             -3-
considered these documents and testimony, but determined they were unsupported

by any clinical evidence whatsoever.     See Diaz v. Sec’y of Health & Human

Servs. , 898 F.2d 774, 777 (10th Cir. 1990) (Secretary properly discounted

significance of claimed impairment for lack of objective corroborative evidence).

Moreover, there is no indication in the record that plaintiff had ever reported any

symptoms of a mental impairment to her treating or consulting physicians, her

reported complaints having uniformly involved only alleged physical issues.

There is also no indication counsel sought a consultative explanation. An ALJ is

entitled to rely on counsel “to identify the issue or issues requiring further

development.”     Hawkins v. Chater , 113 F.3d 1162, 1167 (10th Cir. 1997). Only

when a claimant has satisfied her burden of providing evidence suggestive of a

severe impairment does it become the ALJ’s responsibility “to order a

consultative examination if such an examination is necessary or helpful to resolve

the issue of impairment.”    Id.

       Plaintiff also contends that the ALJ should have ordered a consultive

examination regarding her heart complaints. Aplt. Br. at 13. This argument

overlooks the fact that plaintiff   was examined by a consultative physician

(Dr. Stokes), who listed plaintiff’s complaints, which consisted of pain in her

knees and back, as well as left leg and thigh, alleged heart and swallowing

problems, and glaucoma (but not any mental problems). Aplee. Supp. App.


                                            -4-
at 182. Dr. Stokes reported an adequate air exchange in her lungs at rest and a

regular sinus rhythm in her heart, with no murmur, cardiomegaly, shock, or thrill.

Id. at 185. In documenting plaintiff’s description of her chest discomfort,

Dr. Stokes reported the duration of plaintiff’s attacks as four to five minutes (for

which plaintiff would lie down) occurring approximately once a week.       Id. at 190.

       Plaintiff also contends the ALJ was required “to obtain pertinent, available

medical records which come to his attention during the course of a hearing.”

Aplt. Br. at 13. Plaintiff does not, however, identify the existence of any such

records, nor did counsel seek to add any records during or following the hearing,

other than the submissions of the mental health counselor.

       For her second proposition, plaintiff argues that the ALJ erred in finding

she did not have a step-two severe impairment with regard to her back.     Id. at 14.

The “medical evidence” she relies on, however, does not support her claim. For

example, she relies on a 1992 report that she was a candidate for back surgery

based on a 1991 injury she sustained while lifting a patient.   Id. at 16; Aplee.

Supp. App. at 245-48. However, there is no indication such possible surgery ever

became necessary. Moreover, the mere fact that plaintiff may have been

considered temporarily disabled in the past does not indicate that her more recent

condition is severe, particularly in light of her own reports of continued working

after that time. And, in response to Dr. Stokes’ questioning in 1999, she stated


                                            -5-
that “well the back is OK and the hands are OK.”     Id. at 183. Although she now

argues that a claimant “may have so many restrictions placed on her by her

treating physician upon reaching maximum medical improvement that she is

unable to hold down a job and is disabled . . . ,” Aplt. Br. at 17, she fails to cite

to any record evidence that she was placed on restricted activities by any

physician. The ALJ indicated he had carefully considered all the evidence and

closely reviewed the record. An ALJ is not also obligated to discuss every piece

of evidence. See Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996).

Contrary to plaintiff’s suggestion, the ALJ did provide sufficient rationale for

determining the weight he accorded the medical evidence.       See Kelley v. Chater ,

62 F.3d 335, 337 (10th Cir. 1995) (we will not reweigh evidence or substitute our

discretion for that of agency).

      Finally, plaintiff argues that the ALJ failed to adequately consider

plaintiff’s “obesity and its impact on her other ailments, daily activities, and

ability to work.” Aplt. Br. at 17. She fails, however, to cite any specific record

evidence to show that this impairment in any way affects her ability to engage in

basic work activities. Our review of the record persuades us that the ALJ in this

case properly concluded that none of plaintiff’s impairments were severe within

the meaning of the regulations.




                                           -6-
      AFFIRMED. Defendant’s “Motion to Admit Appellee’s Supplemental

Transcript and to Strike the Portion of Appellant’s Appendix Containing the

Redacted Transcript” is granted.


                                                  Entered for the Court



                                                  Wade Brorby
                                                  Senior Circuit Judge




                                       -7-